Name: Commission Regulation (EC) No 2272/2003 of 22 December 2003 opening a tariff quota for the year 2004 for imports into the European Community of certain goods from Turkey
 Type: Regulation
 Subject Matter: international trade;  foodstuff;  Europe;  tariff policy;  trade
 Date Published: nan

 Important legal notice|32003R2272Commission Regulation (EC) No 2272/2003 of 22 December 2003 opening a tariff quota for the year 2004 for imports into the European Community of certain goods from Turkey Official Journal L 336 , 23/12/2003 P. 0031 - 0032Commission Regulation (EC) No 2272/2003of 22 December 2003opening a tariff quota for the year 2004 for imports into the European Community of certain goods from TurkeyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2) and, in particular, Article 7(2) thereof,Having regard to Decision No 1/97 of the EC-Turkey Association Council of 29 April 1997 on the arrangements applicable to certain processed agricultural products(3) and, in particular, Article 1 thereof,Whereas:(1) Decision No 1/97 of the EC-Turkey Association Council establishes, in order to encourage the development of trade in accordance with the objectives of the Customs Union, an annual quota in terms of value in respect of certain pasta products imported into the Community from Turkey. This quota should be opened for 2004 and the admission to its benefit should be subject to the A.TR movement certificate provided for in Decision No 1/2001 of the EC-Turkey Customs Cooperation Committee of 28 March 2001 amending Decision No 1/96 laying down detailed rules for the application of Decision No 1/95 of the EC-Turkey Association Council(4).(2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Common Customs Code(5), as last amended by Regulation (EC) No 1335/2003(6), lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quota opened by this Regulation is to be managed in accordance with those rules.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1The Community tariff quota specified in the Annex shall be open from 1 January to 31 December 2004 for the goods imported from Turkey mentioned in that Annex.Admission to the benefit of this tariff quota shall be subject to the presentation of an A.TR movement certificate in accordance with Decision No 1/2001 of the EC-Turkey Customs Cooperation Committee.Article 2The Community tariff quota referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 3This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall be applicable from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 126, 17.5.1997, p. 26.(4) OJ L 98, 7.4.2001, p. 31.(5) OJ L 253, 11.10.1993, p. 1.(6) OJ L 187, 26.7.2003, p. 16.ANNEX>TABLE>